Per Curiam.  Leah Lanford, the court-appointed attorney ad litem for juveniles S.S., M.H., and B.M., and Keith L. Chrestman, a qualified part-time attorney ad litem, filed a joint motion for substitution of appellate counsel to allow Lanford to withdraw as counsel and to appoint Chrestman as the attorney ad litem on appeal. Pursuant to Arkansas Supreme Court Rule 6-10 (2008), “[a]fter the notice of the appeal has been filed with the Circuit Clerk, the appellate court shall have exclusive jurisdiction to relieve counsel and appoint new counsel.” Thus, we grant the motion to substitute Chrestman as the attorney ad litem in this case. Motion granted.